claims against real party in interest in the case below, has become moot.
                See id. (recognizing that subsequent events may render a once live
                controversy moot). Accordingly, we dismiss the petition.   See id.; NRAP
                21(b)(1).
                             It is so ORDERED. 2




                                                                                        J.
                                                          ...c) ring
                                                           P.


                                                          le
                                                           CPA.
                                                           CP
                                                                                        J.
                                                           Parraguirre


                                                                                        J.



                cc: Hon. Valerie Adair, District Judge
                     Anthony Dewane Bailey
                     Attorney General/Carson City
                     Eighth District Court Clerk




                      2 0nJuly 14, 2014, petitioner filed a document entitled "Notice of
                Appeal/Designation of Record" in this court. In light of this order, no
                action need be taken on that document.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A


                                             1MS